DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Applicant points to Page 11, lines 1-17 to support this limitation. However, Pages 10-11 describe pH modifiers added during a fermentation step in forming the composition [Paragraph 0047-0048]. One type of pH modifier is a buffering agent [Paragraph 0048]. The compositions are said to be improved by use of a pH modifier that serves as a nutrient source as well [Paragraph 0049]. These pH modifiers are not considered buffering agents. The specification as originally filed does not provide supports for “nutrients selected from the group consisting of nitrogen, phosphorus and potassium in amounts effective to buffer the soil pH to between 6 and 9”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1 wherein “nutrients selected from the group consisting of nitrogen, phosphorus and potassium in amounts effective to buffer the soil pH to between 6 a 9” is unclear. In looking to Applicant’s Specification, buffering agents are used to adjust the pH value for propagation of 
“one or more sources of nutrients selected from the group consisting of nitrogen, phosphorus and potassium and a pH modifier”; or
“a pH buffer effective to buffer the propagation of microorganism pH to between 6 and 9”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2007/111479 A1) as evidenced by Bazrafshan et al. (Pak J Biol Sci, 2006) and further in view of Cheung (US Patent No. 6,828,132 B2).

In regard to claim 1, Han et al. is directed to a composition for treating soil [Page 5], consisting essentially of spawn (e.g. white rot fungi) that is fully integrated on a lignocellulosic substrate (e.g. sawdust) [Page 5, lines 4-9], wherein said spawn is of a lignin-digesting fungal species [Page 5, lines 10-12]. Han discloses spawn integrated on the lignocellulosic substrate within a compost composition (e.g. sludge and sawdust) [Page 5, line 24 – Page 6, line 20]. While the Han reference does not explicitly disclose nutrients in an amount effective to act as a buffering agent, the Bazrafshan reference describes the properties of sludge/sawdust compost [Abstract] which meet the claim requirements. The composting process is self-correcting (e.g. self-buffering). Therefore, Han’s compost is considered to comprise organic NPK capable of acting as a buffering agent [See also, Han, Table 1 exhibiting pH in a range from 6-7].

Han discloses integrating white rot fungus into a substrate material comprising sawdust [Claim 4], thereby forming a mixture but does not specifically disclose both of which are desiccated so that said spawn is in a non-vegetative state and said composition has a water content less than about 5 wt%.

However, Cheung discloses drying a biological fertilizer composition wherein water content in the biological fertilizer is less than 5% [Table 12]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the water content as disclosed in Cheung for the composition disclosed in Han, in order for the spawn to remain dormant [Column 47, lines 45-50]. One of ordinary skill in the art would have been motivated to 

In regard to claims 2-3, Han discloses the lignin-digesting fungal species: "white rot fungi" [Page 5]. The white rot fungal species disclosed by Yum are naturally capable of producing lignin peroxidase.

In regard to claims 4-5, Han discloses a composition comprising one or more fungal species selected from group consisting of Trametes versicolor, Pleurotus ostreatus, Phanerochaetesordida, Trametes hirsutus, Fusarium culmorum, Phanerochaetechrysosporium, and combinations thereof [Claim 2].

In regard to claim 6, Han discloses a lignocellulose-containing organic matter comprising sawdust wood waste and sludge [Page 9],

In regard to claim 7, Han discloses a composition comprising more than 107 cells fungus per unit gram of the treatment composition [Page 5].

In regard to claim 8, Han discloses adding white rot fungus into a base material comprising sludge and sawdust [Claim 4], thereby forming a mixture [Page 10].
In regard to claim 9, Han discloses nutrient salts supplied in the form of compost soil [Page 27, lines 1-4]. Bazrafshan et al. confirms the presence of nutrients such as N, P and K and other compounds of agricultural value in the type of compost disclosed in the Han reference [Page 3].

Response to Arguments
11/03/2021 have been fully considered but they are not persuasive. In view of Applicant’s amendment to the claims, a new ground of rejection is presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         January 6, 2022